                  UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION

UNITED STATES OF AMERICA
               V.                                 CASE NUMBER: 3:15cr213; 3:17cr132

Carlin Woods


       THIS MATTER is before the Court sua sponte.

       NOW, THEREFORE, IT IS ORDERED that:

The Bureau of Prisons and the United States Marshal service is hereby ORDERED to

transport & produce the body of Defendant, Carlin Woods (USM# 16399-027), for a

hearing before the honorable Max O. Cogburn, Jr., in the Western District of North

Carolina, Charlotte not later than November 13, 2019, and upon completion of the

hearing, Defendant is to be returned to the custody of the Bureau of Prisons.

      The Clerk is directed to certify copies of this Order to the United States Attorney,

Defendant’s Counsel, the United States Marshal Service, and the United States

Probation Office.

      IT IS SO ORDERED.

                                         Signed: October 22, 2019
